UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr179-14 (DLC)

-~VO : ORDER

 

TIKECHUKWU ELENDU,

Defendant.

DENISE COTE, District Judge:

On April 13, 2021, the trial in this case was set to begin
on September 27, 2021. The Southern District of New York has
reconfigured courtrooms and other spaces in its courthouses to
allow criminal jury trials to proceed as safely as possible
during the COVID-19 pandemic. On June 1, the Clerk’s Office
notified district judges of the dates on which jury selection
could commence during the months of July through September 2021
in the reconfigured spaces. Accordingly, the parties are hereby

NOTIFIED that the trial in this action will commence with
jury selection on September 22, 2021.

IT IS FURTHER ORDERED that any Voir Dire requests, Requests
to Charge, motions in limine, and trial memoranda are due by
August 20, 2021. Any opposition shall be filed by August 27,

2021.

 
IT IS FURTHER ORDERED that a final pretrial conference will
occur on September 17, 2021 at 10:00 AM in Courtroom 18B, 500
Pearl Street.

The Court’s Individual Rules of Trial Practice in Criminal
Cases are enclosed.

Dated: New York, New York
June 2, 2021

Pouie Le

DENISE COTE
United States District Judge

 
